      Case 5:20-cv-02041-AKK-GMB Document 8 Filed 03/16/21 Page 1 of 1               FILED
                                                                            2021 Mar-16 AM 09:41
                   UNITED STATES DISTRICT COURT                             U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


 BRANDON SOLOMON FOSTER,                )
                                        )
        Plaintiff,                      )
                                        )
 v.                                     )      Civil Action Number
                                        )    5:20-cv-02041-AKK-GMB
 HOLMAN CORRECTIONIAL                   )
 FACILITY, et al.,                      )
                                        )
        Defendants.

                             FINAL JUDGMENT

       In accordance with the contemporaneously entered Memorandum Opinion

and with Rule 58 of the Federal Rules of Civil Procedure, the magistrate judge’s

report is hereby ADOPTED, and the recommendation is ACCEPTED.

Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Costs are

taxed to the plaintiff.

       DONE the 16th day of March, 2021.

                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE
